Case: 1:06-cv-00089-CVA-GWB Document #: 68 Filed: 04/09/20 Page 1 of 2

FOR PUBLICATION

 

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX
APPELLATE DIVISION

 

 

 

VIRGIN ISLANDS CONSERVATION
SOCIETY, INC.,

D.C, Civ. App. No. 2006/089

PETITIONER, Sup. Ct. Civ. No. 0083/2005

vv,
VIRGIN ISLANDS BOARD OF LAND USE
APPEALS,

RESPONDENT,

AND

GOLDEN RESORTS, LLP,

INTERVENOR.

Smet et ett ett et Me iment tet ae Met Sta Melee ae

 

On Appeal from the Superior Court of the Virgin Islands

Considered: May 13, 2011
Filed: April 93, 2020

BEFORE: CURTIS V. GOMEZ, Chief Judge!, District Court of the
Virgin Islands; JUAN R. SANCHEZ, Judge of the District Court,
Bastern District of Pennsylvania, sitting by designation; and
MICHAEL C. DUNSTON, Judge of the Superior Court of the Virgin

Isiands, Division of St. Thomas and St. John, sitting by
designation.

Attorneys:

Andrew C. Simpson. Esq.
St. Croix, U.S.V.I.
Attorney for Petitioner,

Robert Bernholt, AAG
St. Croix, U.S.V.I.

Attorney for Respondent (deceased),

 

4At the time this appeal was considered, Judge Curtis V. Gémez was the Chief
Judge of the District Court of the Virgin Islands.

) LST ps8

i
ve

1260 P

GG: 50ud |
Case: 1:06-cv-00089-CVA-GWB Document #: 68 Filed: 04/09/20 Page 2 of 2

ViICS v. Board of Land Use Appeals
D.C. Civ. App. No. 2006/089
Judgment

Page 2

Treston E. Moore, Esq.
St. Thomas, U.S.V.I.
Attorney for Intervenor.

 

JUDGMENT

 

PER CURIAM,

For the reasons stated in the Memorandum Opinion of even
date, it is hereby

ORDERED that the May 25, 2006, Judgment of the Superior
Court of the Virgin Islands affirming the Board of Land Use
Appeals’ decision to grant a major coastal zone permit to Golden
Resorts, LLP, is AFFIRMED,

SO ORDERED, this 9th day of April, 2020.
